Parker, J.
(dissenting) — I concur in the dismissal of Or ell’s appeal. I dissent from the conclusions of the majority affirming the judgment of the trial court to any extent. As I view the controversy, the civil *690service commission was acting within its jurisdiction, and not so arbitrarily or capriciously as to enable tbe court to say that they, in effect, refused to exercise their honest judgment. Whether or not the civil service commission decided the controversy correctly upon its merits is, to my mind, of no concern to the courts. The problem is not a pure judicial one, but more in the nature of an administrative one, hence the decisions of the special tribunal, to wit, the civil service commission created by the charter for deciding such controversies, are final and not subject to review by the courts upon the merits; though, of course, the courts will interfere to see that the tribunal acts within its jurisdiction.
I am of the opinion that the judgment of the superior court should he in all things reversed and the disposition of the controversy left as decided by the civil service commission.